DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/08/2022.  These drawings are acceptable.

Response to Amendment
The Examiner acknowledges Applicant’s response filed on 04/08/2022 containing amendments and remarks to the claims.
The objection to claim 1 for a minor informality is withdrawn due to amendments made to the claim.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Javier Mixco on 06/06/2022.

The application has been amended as follows: 

Claim 1
Line 23: “(CCS) dynamic viscosity at -35oC of  or less.”

Claim 2
Lines 1-2: “The saturated hydrocarbon base oil , wherein the saturated hydrocarbon base oil has a branching proximity”

Claim 8
Line 4: “dynamic viscosity at -35oC of less than 1800 cP 

Claims 25, 28-31, 50, 52, 62, 68, 75 and 83
Cancelled.

Claim 85
Line 1: “The saturated hydrocarbon base oil , wherein”

Claim 86
Line 1: “The saturated hydrocarbon base oil , wherein”

Claim 87
Line 1: “The saturated hydrocarbon base oil , wherein”

Claim 88
Line 1: “The saturated hydrocarbon base oil , wherein”

Claim 89
Line 1: “The saturated hydrocarbon base oil , wherein”

Claim 96
Line 1: “The saturated hydrocarbon base oil according to claim 1, wherein the saturated”

Claim 97
Line 1: “The saturated hydrocarbon base oil according to claim 1, wherein the saturated”

Claim 98
Line 1: “The saturated hydrocarbon base oil according to claim 1, wherein the saturated”

Claim 99
Line 1: “The saturated hydrocarbon base oil according to claim 1, wherein the saturated”

Claim 100
Line 1: “The saturated hydrocarbon base oil according to claim 1, wherein the saturated”

Claim 101
Line 1: “The saturated hydrocarbon base oil according to claim 1, wherein the saturated”

Claim 102
Line 1: “The saturated hydrocarbon base oil according to claim 1, wherein the saturated”

Claim 103
Line 1: “The saturated hydrocarbon base oil according to claim 1, wherein the saturated”

Claim 104
Line 1: “The saturated hydrocarbon base oil according to claim 1, wherein the saturated”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see pages 18-24, filed 04/08/2022, with respect to the rejections of claims 1, 2, 8 and 15 under 35 U.S.C. 102/103 have been fully considered and are persuasive. The Applicant has amended the claims and persuasively argued that the prior art of record discloses a substantially different oligomerization catalyst that does not function in the same manner and necessarily yield the same results as the claimed oligomerization catalyst and claimed oligomerization products having the same properties. The prior art fails to disclose or reasonably suggest a process that would necessarily result or be expected to result in the same hydrocarbon base oil as claimed having the claimed properties. Therefore, the rejections of claims 1, 2, 8 and 15 under 35 U.S.C. 102/103 have been withdrawn. 
No prior art alone or in combination with references discloses a saturated hydrocarbon base oil comprising dimers of C14-C18 olefin monomers prepared by oligomerization of the C14-C18 olefin monomers in the presence of a BF3 catalyst as recited in claim 1 having the claimed properties.  
The closest prior art is Wu et al. (US 2014/0323665 A1, cited in the IDS dated 01/10/2020). Wu teaches a polyalphaolefin (PAO) produced by oligomerization and isomerization that are isomerized and hydrogenated dimers of tetradecene, 1-hexadecene and 1-octadecene (C14-C18 olefin monomers), which provides C28 to C36 dimers (Abstract; [0019]; [0028]; [0040]; [0080]). The product may be at least 80 wt% dimer, with examples disclosed by Wu comprising 100% dimer fraction, as the dimer fractions may be isolated from trimers and higher oligomers ([0040]; Examples). The polyalphaolefin product may have a pour point less than -40°C ([0084]). The polyalphaolefin products appears to be similar to the products of the Applicant’s invention which are dimers of C14-C18 olefins that have been isomerized to improve pour point and affect branching location, and hydrogenated to saturate the dimers. 
However, the claimed saturated hydrocarbon base oil comprises a product by process limitation that the dimers are prepared by oligomerization of the C14-C18 olefin monomers in the presence of a BF3 catalyst. The Applicant has persuasively argued that the product by process limitation results in a compositionally different products with different properties then an oligomerization process that utilizes metallocene catalysts as taught by Wu. While Wu recognizes that BF3 is a known catalyst for polymerization of olefin feeds to produce polyalphaolefins ([0008]), Wu teaches away from using BF3 for oligomerization in favor of metallocene catalysts ([0030]). As discussed by the Applicant in the remarks dated 04/08/2022 and acknowledged by Wu, while both metallocene catalysts and BF3 are known oligomerization catalysts, the catalysts do not function in the same manner and therefore do not necessarily result in the same oligomerization products having the same properties (see pages 19-23 of the remarks). As such, it would not be obvious for one of ordinary skill in the art to reasonably expect that the process of Wu would result in oligomerization products having the same properties as those prepared by BF3 catalyst as claimed and therefore would not reasonably expect to produce a saturated hydrocarbon base oil having the same properties as claimed. Therefore, Wu is not considered to sufficient in disclosing or suggesting products that necessarily or are expected to having similar properties as the Applicant’s claimed saturated hydrocarbon base oil. 
As such, no prior art discloses or reasonably suggests the claimed saturated hydrocarbon base oil and claims 1, 2, 8, 15 and 85-104 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241. The examiner can normally be reached M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP Y LOUIE/            Primary Examiner, Art Unit 1772